DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Niergarth (US 2018/0050810 A1) discloses an aircraft propulsion plant (abstract, regarding a propulsion system for an aircraft) comprising: an electric motor (334) having a rotor and a stator (para. [0100]) mechanically connected to a base (12) which can be mounted on a rear part of an aircraft fuselage (fig. 13); a fan (328) driven in rotation by the rotor (paras. [0047-0049]; fig. 4); a set of fixed blades situated downstream of the fan (316), the fixed blades being mechanically connected to a fixed shaft (318) that is fixed to the base (fig. 13); a nacelle (314) having an outer casing and a fan casing surrounding the fan and the set of fixed blades (fig. 3), the nacelle being mechanically connected to the set of fixed blades (fig. 13); and a cooling circuit (400) to transport thermal energy generated by the electric motor (fig. 13), the cooling circuit extending at least partly in the stator (para. [0091]).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the cooling circuit taking thermal energy to be evacuated to the set of fixed blades where thermal energy is at least partly dissipated by convection in a flow of air accelerated by the fan and passing through the propulsion plant, the set of fixed blades being connected to the stator directly or via the fixed shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647